DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 6/23/2020 and 12/1/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claims are drawn to the following subunit dengue fusion protein constructs comprising:
*a delta C nonstructural protein 1 (NS1ΔC) polypeptide, selected from SEQ ID NOs: 2 or 5
conjugated or connected to (by linker)
*NS3c, selected from SEQ ID NOs: selected from SEQ ID NOs: 3 or 6;  
conjugated or connected to (by linker)
*a consensus envelope protein domain III (cEDIII), selected from SEQ ID NOs: 1 or 4. 
The instant claims encompass fusion proteins comprising any combination of NS1ΔC and/or NS3c and/or cEDIII, joined in any order, with or without a linker. The claims further state that a pharmaceutically acceptable carrier and/or adjuvant is also included. Instant claims 1, 2, and 11 require that the fusion constructs function as a vaccine. 
	The term vaccine has an art-recognized meaning and generally references compositions administered to stimulate an immune response.  A preventive (prophylactic) vaccine is used to prevent initial infection, while a therapeutic (treatment) vaccine is given after infection to enhance the body’s immune response and arrest disease progression or reduce its severity. The instant working examples demonstrates antibody responses and reduced viral titers, complement-dependent toxicity, and bleeding time in mice administered cEDIII-NS1ΔC and NS1ΔC-cEDIII-NS3c fusion constructs in Figures 9-13 and 21-22, respectively.  However, there is no data presented for every combination of protein fusion claimed.  
	While the results generated are encouraging, the skilled artisan would not predict success for making and using the instant Dengue fusion protein constructs as a vaccine, as asserted by the instant claims. Regarding the NS1 component, Lee et al. (Journal of Experimental Medicine. 2020; 217 (9): 1-16) teach neither soluble NS1 nor antibodies to sNS1 conferred protection against DENV2 strain D2Y98P.  Kao et al. (Journal of Immunology. 2019; 203: 1909-1917) teach sNS1 can induce endothelial cell apoptosis and promote vascular leakage and hemorrhage. Kao et al. also teach antibodies against NS3 are non-neutralizing, but that NS3 contains one of five epitopes that can mediate cross-protection against Zika virus infection. See the Discussion. Park et al. (Journal of Microbiology. 2022; 60 (3): 247-254) review dengue virus vaccine development and concludes that protein components that induce neutralizing antibodies against EDI and EDII to induce cross-reactive antibodies, as well as EDIII (an instant antigen in the fusion construct), should be considered, see “Conclusions and suggestions…”. However, Park et al. also teach vaccine candidates capable of activating T cells, avoiding antibody-dependent enhancement (ADE), is a barrier to vaccine development, see “Obstacles to Dengue Vaccine Development”. Idris et al. (Expert Opinion on Drug Discovery. 2021; 16 (1): 47-58) teach antibodies to the fusion loop of the envelope protein contribute to the development of ADE and that the role of sNS1 in disease pathogenesis is incomplete, see sections 1.3 and 3.3. In section 2.3, Idris et al. teach that subunit vaccine candidate “V180” produced an antibody response that waned to between 0-43% one year after a third dose. In section 4, Idris et al. reviews the challenges of vaccination in individuals with preexisting cross-reactive immunity.        
	The instant working examples are limited to in vivo data obtained from a murine
model. Murine models are generally not predictive of human efficacy of Dengue virus infection or vaccine candidate responses.  Chen et al.(Current Opinion in Virology. 2020; 50-58) concludes:
An immunocompetent animal model that is susceptible to DENV and develops human disease signs remains a lofty goal.

	The instant disclosure does not ameliorate the concerns and challenges in the current state of the art for developing a therapeutic and/or prophylactic dengue vaccine comprising subunit proteins. For these reasons, it is determined that an undue quantity of experimentation would be required by the skilled artisan to use the instant vaccine. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sequence alignment of SEQ ID NO 1 with Geneseq db access AYM50450 in USPgPub 2010303849 Feb 2011.
Sequence alignment of SEQ ID NO 2 with Geneseq db access BEG61670 in USPgPub 2017233460; 2017.
SEQ ID NOs: 3 and 6, drawn to a C-terminally-deleted NS3, are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/            Primary Examiner, Art Unit 1648